IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ADRIENNE GAIL KANTZ AND JOHN               : No. 363 MAL 2018
MARION KANTZ,                              :
                                           :
                   Petitioners             : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
                                           :
             v.                            :
                                           :
                                           :
EVERETT CASH MUTUAL INSURANCE              :
COMPANY,                                   :
                                           :
                   Respondent              :


                                     ORDER



PER CURIAM

     AND NOW, this 29th day of October, 2018, the Petition for Allowance of Appeal is

DENIED.